Dear Senator Irons:
This office is in receipt of your opinion request regarding Sheriff Lee of Jefferson Parish and his deputies exterminating nutria in Jefferson Parish.  You state that media reports have indicated  the Jefferson Parish Sheriff's Office, along with S.W.A.T. team members, has been  exterminating nutria by shooting them at night with spotlights and silencer equipped rifles ("night shoot") in Lafreniere Park in Jefferson Parish and along drainage canals which divide the roadbed of main thoroughfares.
We must first point out that it is inappropriate for this office to make factual conclusions regarding these media reports.  It is the policy of our office not to render opinions on questions of fact. However, we are able to present you with the applicable law on the issues you raise.
LSA-R.S. 56:116.1 provides for the times and methods of taking wild birds and wild quadrupeds and penalties for violations of this statute. LSA-R.S. 56:116.1, in applicable part, states:
B. No person shall do any of the following:
*    *    *
     (3) Take or kill any game bird or wild quadruped
with a firearm fitted with any device to deaden or silence the sound of the discharge thereof; or fitted with an infrared sight, electrically operated sight, or device specifically designed to enhance vision at night; (emphasis added)
*    *    *
     (10) Hunt with firearms of any type or with bows and arrows after one-half hour after official sunset and before one-half hour before official sunrise; nor shall any person hunt with the aid of any artificial light at any time.  This prohibition shall apply to hunting of outlaw quadrupeds as well as to all other hunting, but it shall not affect night hunting of raccoons or opossums . . . . This prohibition shall not apply to the ingress or egress by a hunter during nondaylight hours with the aid of a hand held light. (emphasis added)
*    *    *
     C. (1) No person shall take or hunt furbearing animals at night with artificial light. . . . (emphasis added)
Nutria are included within the definition of "furbearing animal" under LSA-R.S. 56:8(46.1).  Moreover, LSA-R.S.56:8(105)(a), includes nutria in the definition of "wild quadrupeds" for the purposes of Chapter 56. Therefore, nutria are included under LSA-R.S. 56:116.1.
R.S. 56:112 provides for a disposal of birds or quadrupeds becoming a nuisance:
     If any species of wild bird or wild quadruped herein protected shall at any time in any locality become so destructive of private property as to be a nuisance, the secretary may direct any officer authorized to enforce the provisions of this Subpart, or any reputable citizen of this state, to take and dispose of such species of bird or quadruped in the manner and under the conditions specified by the secretary.
Reading these provisions together, should nutria become so destructive of private property as to be a nuisance, the secretary of Wildlife  Fisheries may authorize any citizen to dispose of nutria in any appropriate manner.  The Department of Wildlife and Fisheries, did, in fact, issue a "Nuisance Animal Control Permit" to Sheriff Lee to take nutria by night shoot.  A copy of the permit is attached.
It is the opinion of this office that by virtue of the permit issued by the secretary of the Department of Wildlife and Fisheries, Sheriff Lee and the listed deputies would not be in violation of R.S. 56:116 by exterminating nutria in Lafreniere Park and along drainage canals dividing the roadbed of main thoroughfares by shooting them at night with spotlights and silencer equipped rifles.
Please note that this opinion expresses no opinion regarding federal laws or regulations or local ordinances which may apply.
I trust this answers your inquiry.  Please do not hesitate to contact our office if we may be of further assistance.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _________________________________ FREDERICK C. WHITROCK ASSISTANT ATTORNEY GENERAL
RPI/FCW/tp
Attachment